Citation Nr: 1425340	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

(The issue of entitlement to payment of non-service connected pension from March 19, 2009 to September 15, 2011 is the subject of a separate Board decision)



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for PTSD.  

The Board notes that the Veteran was represented by a veteran's service organization but, in March 2012, revoked this representation.  He is therefore considered unrepresented on this appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals relevant documents discussed below.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the June 2006 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 2006 decision that denied the claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the June 2006 decision is new and material and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In June 2006, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Service connection for PTSD requires medical evidence diagnosing this disorder; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The RO's June 2006 denial was based on the lack of medical evidence of PTSD.  The evidence received since the June 2006 denial contains medical diagnoses of PTSD.  As this new evidence bears directly on an issue that was an element of the Veteran's claim previously found lacking, reopening is warranted.


ORDER

The application to reopen a claim for service connection for PTSD is granted.


REMAND

The Veteran has been diagnosed with multiple psychiatric disorders, including major depressive disorder and anxiety disorder, in addition to PTSD.  For example, in a May 2008 VA treatment note, a VA staff psychiatrist diagnosed PTSD, anxiety, and depression.  The Board has therefore recharacterized the reopened service connection claim more broadly.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  In addition, on the February 1974 separation report of medical history, the Veteran indicated that he had depression and excessive worry.  Moreover, multiple lay witnesses submitted letters indicating that the Veteran's psychiatric condition deteriorated between the time he entered service and when he returned.  The Veteran has thus shown that he has current psychiatric disability that may be associated with service, and a VA examination is warranted.  38 U.S.C.A. § 5103A(d). 

As to PTSD, the regulation provides that if a PTSD claim is based on an in-person personal assault, evidence from sources other than service records may corroborate the Veteran's account of the stressful incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5).  In this case, the Veteran has consistently maintained that, while stationed in the Panama Canal Zone, he was suspected of being an informant and was assaulted on multiple occasions because of this.  He also noted that this caused behavior changes, request for change in duty, and substance abuse.  This testimony is consistent with the lay statements and the circumstances of service as shown by the service records.  Moreover, a VA social worker in a June 2009 mental health discharge note indicated that she believed the Veteran met the criteria for PTSD secondary to military service related issues.  Although this opinion did not specify a particular stressor, it is sufficient, along with the other evidence, to warrant obtaining an opinion as to the etiology of the Veteran's PTSD as well as his other psychiatric disorders.

The Board notes that the Virtual VA file contains a September 2010 VA examination request indicating in the general remarks section that the Veteran claimed major depressive disorder and PTSD as the reason he needed non service connected pension, and to please also conduct a general medical examination for pension.  The same document indicates that the Veteran failed to appear for the examination.  As this failure to appear was in connection with a claim other than the one on appeal, the Board will not consider the provisions of 38 C.F.R. § 3.655 (2013) in this regard.

Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist as to the etiology of any current psychiatric disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current psychiatric disabilities, i.e., those the Veteran has had since he filed the current claim in January 2010.  With respect to each diagnosed psychiatric disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to the events the Veteran described in service, in particular the assaults he has described.  The examiner should specifically comment on the Veteran's statement at separation that he had depression or excessive worry, the lay statements of the Veteran and others as to the assaults and behavior changes, and the disciplinary issues noted in the service records.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for ac acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


